Citation Nr: 0419790	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.  The veteran, who had active service from November 
1965 to November 1967 and unverified active service from 
September 1990 to May 1991 with additional service in the 
United States Army Reserves and in the South Carolina Army 
National Guard, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board observes that the veteran was 
afforded a VA examination in November 2001 in connection with 
his claim for service connection for hypertension.  However, 
the examiner indicated that the claims file was unavailable 
for review.  In this regard, service medical records received 
from the Adjutant General of the National Guard for the 
period between 1973 and February 1989 indicate that the 
veteran had been prescribed Lopressor for his hypertension in 
1984.  Additionally, service medical records for the 
veteran's period of service between September 1990 and May 
1991 note his history of hypertension and indicate that an 
October 2001 examination found his hypertension to be well 
controlled with medication.  Although the November 2001 VA 
examiner attempted to address the secondary service 
connection issue in this case, he did not express an opinion 
as to whether it was at least as likely as not that the 
veteran's hypertension was causally or etiologically related 
to his active service or periods of active duty for training.

Further, the Board finds the examiner's opinion to require 
further clarification regarding the relationship, if any, 
between the veteran's hypertension and his service-connected 
posttraumatic stress disorder (PTSD).  In this regard, the 
November 2001 VA examiner simply stated that the veteran's 
hypertension was not related to his PTSD and did not 
specifically address whether it was at least as likely as not 
that the veteran's hypertension was caused by his PTSD.  Nor 
is it clear as to whether this opinion encompassed the matter 
of aggravation.  The United States Court of Appeals for 
Veterans Claims has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Therefore, the 
Board is of the opinion that an additional medical opinion is 
necessary for determining the nature and etiology of any 
hypertension that may be present.

In addition, the Board notes that the record on appeal does 
not contain verification of the veteran's active military 
service from September 1990 to May 1991.  The RO should 
ensure that verification of such service is obtained and made 
a part of the record on appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should ensure that a 
statement regarding official 
verification of all periods of the 
veteran's active duty, and all 
specific dates of active duty for 
training is of record.  The RO should 
ensure that such information is made 
available to the VA examiner 
requested pursuant to number 2, 
below.

2.  The veteran's claims file should 
be referred to the November 2001 VA 
examiner for further review of the 
record and clarifying opinion to 
determine the nature and etiology of 
the veteran's hypertension.  If that 
examiner is unavailable, the case 
should be referred to another 
suitably qualified examiner.  The RO 
should set forth for the examiner the 
veteran's verified dates of active 
duty and any pertinent dates of 
active duty for training.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to respond to the 
following:

(a).  Indicate the likely date of 
onset of the veteran's hypertension, 
and specifically, indicate whether 
hypertension preexisted any verified 
period of active military service or 
active duty for training, or had its 
onset during a period of service.  

(b).  If the examiner determines that 
the veteran's hypertension preexisted 
a period of active service or active 
duty for training, the examiner 
should indicate whether hypertension 
worsened during a period of military 
service, and if so, whether such 
worsening constituted the natural 
progression of the disorder, or 
whether such worsening constituted 
chronic aggravation due to service.  
In responding to these questions, the 
examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the degree 
of additional disability resulting 
from the aggravation.  

(c).  If the examiner determines that 
the veteran's hypertension did not 
preexist any period of verified 
active duty or active duty for 
training, then the examiner should 
indicate whether it is at least a 
likely as not that hypertension is 
etiologically related to such 
service.  

(d).  Indicate whether it is at least 
as likely as not that the veteran's 
hypertension is either caused by or 
permanently aggravated by his 
service-connected PTSD. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




